Case 19-30923-hdh11 Doc 840 Filed 07/26/19 Entered 07/26/19 10:46:43 Page 1 of 2

B 210A (Form 210A) (12/09)

UNITED STATES BANKRUPTCY COURT Pe X 2o.
9» Ce a, . by,
I

hazy, OY
Ain Oe

Inre PHI Inc ; Case No. 19-30923 - ee “s,

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

 

 

Ampleton Group Limited Cassels Brock & Blackwell LLP
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): 890 & 957
should be sent: Ampleton Group Ltd Amount of Claim: $22,639.25
Priors Court Date Claim Filed: Jun 24th and 26th 2019

Churchmere Road
Sutton Courtenay, nr Abingdon

 

 

0X14 4AQ
Phone: UK +442079932091 Phone:
Last Four Digits of Acct #: Last Four Digits of Acct. #:

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

| declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge ahd belief.

Date: July 2Q\2019
FA

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 19-30923-hdh11 Doc 840 Filed 07/26/19 Entered 07/26/19 10:46:43 Page 2 of 2

EVIDENCE OF TRANSFER OF CLAIM

For good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, CASSELS
BROCK & BLACKWELL LLP (‘Seller’) does hereby unconditionally and irrevocably sell, transfer and assign unto
Ampleton Group Ltd (“Buyer’) all rights, title and interest in and to the claims of Seller referenced as proof of claim
numbers 890 and 957 (the “Claims”) against PHI Inc. and its affiliated debtors and debtors in Possession (the “Debtor’)
whose Chapter 11 bankruptcy case is pending in the United States Bankruptcy Court for the Northern District of Texas
(the “Bankruptcy Court”) (or any other court with jurisdiction over the bankruptcy proceedings) as PHi, Inc., Chapter
11 Case No. 19-30923 (Jointly Administered). .

.; Seller hereby waives any objection to the transfer of the Claim assigned herein (the “Transferred Claim") to
Buyer:on the books and records of the Debtor and the Bankruptcy Court, and hereby waives to the fullest extent
permitted by law any notice or right to a hearing as may be imposed by Rule 3001 of the Federal Rules of Bankruptcy
Procedure, the Bankruptcy Code, applicable local bankruptcy rules or applicable law. Seller acknowledges and
understands, and hereby stipulates, that an order of the Bankruptcy Court may be entered without further notice to Seller
transferring to Buyer the Transferred Claim and recognizing the Buyer as the sole owner and holder of the Transferred
Claim. Seller further directs the Debtor, the Bankruptcy Court and all other interested parties that all further notices
relating to the Transferred Claim, and all payments or distributions of money or property in respect of the Transferred
Claim, shall be delivered or made to the Buyer.

IN WITNESS WHEREOE -the undersigned has duly executed this Transfer of Claim by its duly authorized representative

 

 

dated in this month on this day j§ , 20 1S. .
BUYER: Ampleton Group Limited SELLER: CASSELS BROCK & BLACKWELL LLP
6 Old ParkAvenue a SUITE 2100 SCOTIA PLAZA 40 KING STREET WEST

  
   

London TORONTO ON

  
     

 

SW12 8RH, United Kingdom CANADA
A eae) whom,
Zz’ 2 UY
Name: Ay Doen Ling ? Farricia H. Soorneen

   

Title (as authorised signatory): j wlh\rers ze d Title (as

aS 14nWKeTins

thorised signatory):C wer Finanera Onricce

 

 

 

 

Ampleton Group Ltd, Company Number: 10614599. Registered Address: Priors Court, Churchmere Road, Sutton Courtenay, OX14 4AQ, UK

s
